SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
March 19, 2008 (this "Amendment"), is among TESCO US HOLDING LP (the "US
Borrower"), TESCO CORPORATION (the "Canadian Borrower", and collectively with
the US Borrower, the "Borrowers"), the LENDERS party hereto, and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.



RECITAL



The Borrowers, the Lenders and the Administrative Agent are parties to an
Amended and Restated Credit Agreement dated as of June 5, 2007, as amended by a
First Amendment to Amended and Restated Credit Agreement dated as of December
21, 2007 (as so amended and as further amended or modified from time to time,
the "Credit Agreement"). The Borrowers desire to amend the Credit Agreement as
set forth herein and the Lenders are willing to do so in accordance with the
terms hereof.



TERMS



In consideration of the premises and of the mutual agreements herein contained,
the parties agree as follows:



ARTICLE 1.

AMENDMENTS

.





1.1 Section 6.15 is restated as follows:



SECTION 6.15. Consolidated Capital Expenditures. The Parent will not permit
Consolidated Capital Expenditures, determined as of the end of each of its
Fiscal Quarters, to be greater than the sum of (a) (i) for any Fiscal Quarter
ending on or before December 31, 2007, 70% of Consolidated EBITDA, (ii) for any
Fiscal Quarter ending on or after March 31, 2008 but on or before September 30,
2008, 85% of Consolidated EBITDA, (iii) for any Fiscal Quarter ending on or
after December 31, 2008 but on or before June 30, 2010, 70% of Consolidated
EBITDA, or (iv) thereafter, 60% of Consolidated EBITDA, plus (b) the Net Cash
Proceeds from Asset Sales for such Fiscal Quarter, with all the foregoing
amounts calculated for the then most-recently ended four Fiscal Quarters.



 

ARTICLE 2.

REPRESENTATIONS

.





Each Borrower represents and warrants to the Lenders and Administrative Agent
that:

2.1 The execution, delivery and performance of this Amendment are within each
Borrower's corporate, limited partnership or similar powers and have been duly
authorized by all necessary corporate, limited partnership or similar action
and, if required, stockholder, partnership or similar action.

2.2 This Amendment has been duly executed and delivered by each Borrower and
constitutes a legal, valid and binding obligation of each Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other laws affecting
creditors' rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

2.3 The execution, delivery and performance of this Amendment by each Borrower
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Parent or any of its material Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Parent or any of its
material Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Parent or any of its material
Subsidiaries, and (d) except as required under the Loan Documents, will not
result in the creation or imposition of any Lien on any asset of the Parent or
any of its material Subsidiaries, other than Liens permitted under Section 6.02.

2.4 After giving effect to the amendments and waiver herein contained, the
representations and warranties of each Loan Party set forth in the Credit
Agreement or in any other Loan Document are true and correct in all material
respects on and as of the date hereof, except to the extent such representations
and warranties are expressly limited to any earlier date (in which case such
representations and warranties shall be true and correct in all material
respects on and as of such earlier date).

2.5 After giving effect to the amendments and waiver herein contained, no Event
of Default or Default shall have occurred and be continuing.

 

ARTICLE 3.

CONDITIONS PRECEDENT

.





This Amendment shall be effective as of the date hereof when each of the
following conditions is satisfied:

3.1 This Amendment shall be executed by each of the Borrowers and the Required
Lenders.

3.2 The Consent and Agreement attached hereto shall be executed by each of the
Guarantors.

3.3 The Borrowers shall have paid to the Administrative Agent, for the account
of each Lender that has signed this Amendment on or before noon CDT on March 19,
2008, a $5,000 amendment fee for each such Lender.

 

ARTICLE 4.

MISCELLANEOUS

.





4.1 On the date hereof, the Borrowers shall pay to the Administrative Agent, for
the pro rata benefit of each Lender increasing its Revolving Commitment
hereunder, an upfront fee in an amount equal to twenty basis points on the
aggregate amount of the increase in such Lender's Revolving Commitments
implemented pursuant to this Amendment, which fees shall be distributed to such
Lenders on or within two Business Days after the date hereof.

4.2 References in the Credit Agreement or in any other Loan Document to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
amended hereby and as further amended from time to time. Except as expressly
amended hereby, each Borrower agrees that the Loan Documents are ratified and
confirmed and shall remain in full force and effect and that it has no set off,
counterclaim, defense or other claim or dispute with respect to any of the
foregoing. The terms used but not defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement. This Amendment may be signed
upon any number of counterparts with the same effect as if the signatures
thereto and hereto were upon the same instrument, and signatures sent by
telecopy of electronic mail message shall be enforceable as originals.

4.3 This Amendment shall be construed in accordance with and governed by the
laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.



TESCO CORPORATION



 

 

By _/s/ Julio M. Quintana___________________

Name: Julio M. Quintana

Title: President & Chief Executive Officer



 

 

By _/s/ Anthony Tripodo____________________

Name: Anthony Tripodo

Title: Executive Vice President &

Chief Financial Officer



 

TESCO US HOLDING LP



By: TESCO CANADA INTERNATIONAL INC.,

its general partner



 

 

By _/s/ James A. Lank_______________________

Name: James A. Lank

Title: President



JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent



 

By _/s/ Cynthia Goodwin______________________

Name: Cynthia Goodwin

Title: Sr. Vice President



 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as the Canadian Swingline Lender and
Issuing Bank to Canadian LC Obligors



 

By _/s/ Michael N. Tam________________________

Name: Michael N. Tam

Title: Sr. Vice President



 

 

NATIXIS



 

 

By __/s/ Carlos Quinteros____________________

Name: Carlos Quinteros

Title: Director



 

 

By __/s/ Daniel Payer_______________________

Name: Daniel Payer

Title: Director



 

COMERICA BANK



 

 

By __/s/ Cyd Dillahunty_____________________

Name: Cyd Dillahunty

Title: Vice President - Texas Division



 

 

TRUSTMARK NATIONAL BANK



 

 

By _/s/ Jeffrey Deutsch________________________

Name: Jeffrey Deutsch

Title: Sr. Vice President



 

 

THE BANK OF NOVA SCOTIA



 

 

 

By _/s/ Andrew Kinsey________________________

Name: Andrew Kinsey

Title: Senior Credit Solutions Manager



 

 

BANK OF TEXAS, N.A.



 

 

By __/s/ Marian Livingston_______________________

Name: Marian Livingston

Title: Vice President



 

 

AMEGY BANK N.A.



 

 

By __/s/ Scott Collins_______________________

Name: Scott Collins

Title: Vice President



 

 

CONSENT AND AGREEMENT



As of the date and year first above written, each of the undersigned hereby:

(a) fully consents to the terms and provisions of the above Amendment and the
consummation of the transactions contemplated thereby;

(b) acknowledges and agrees that (i) each Collateral Document to which it is a
party and each other Loan Document to which it is a party are hereby ratified
and confirmed and shall remain in full force and effect, (ii) the obligations
guaranteed or secured by each Collateral Document include, without limitation
and in addition to all other obligations guaranteed or secured thereby, the
Obligations that may be incurred pursuant to the increase in the Revolving
Commitments implemented pursuant to the above Amendment and (iii) it has no
setoff, counterclaim, defense or other claim or dispute with respect to any
Collateral Document to which it is a party or any other Loan Document to which
it is a party thereto;

(c) represents and warrants to the Administrative Agent and the Lenders that:
(i) the execution, delivery and performance of this Consent and Agreement are
within each Guarantor's corporate, limited partnership or similar powers and
have been duly authorized by all necessary corporate, limited partnership or
similar action and, if required, stockholder, partnership or similar action;
(ii) this Consent and Agreement has been duly executed and delivered by each
Guarantor and constitutes a legal, valid and binding obligation of each
Guarantor, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and (iii) the execution, delivery and performance of this Consent and
Agreement by each Guarantor (A) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect, (B)
will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Parent or any of its material Subsidiaries
or any order of any Governmental Authority, (D) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Parent or any of its material Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by the Parent or any of its
material Subsidiaries, and (D) except as required under the Loan Documents, will
not result in the creation or imposition of any Lien on any asset of the Parent
or any of its material Subsidiaries, other than Liens permitted under Section
6.02.

Terms used but not defined herein shall have the respective meanings ascribed
thereto in the Credit Agreement. This Consent and Agreement may be signed upon
any number of counterparts with the same effect as if the signatures thereto and
hereto were upon the same instrument, and signatures sent by telecopy of
electronic mail message shall be enforceable as originals.



TESCO CORPORATION



By _/s/ Julio M. Quintana__________________

Name: Julio M. Quintana

Title: President & Chief Executive Officer



By _/s/ Anthony Tripodo___________________

Name: Anthony Tripodo

Title: Executive Vice President &

Chief Financial Officer



TESCO US HOLDING LP



By TESCO CANADA INTERNATIONAL INC.,

its general partner



 

By _/s/ James A. Lank_______________________

Name: James A. Lank

Title: President



Tesco Products Ltd.



 

By _/s/ Barry E. Beierbach_____________________

Name: Barry E. Beierbach

Title: President





TESCO CANADA INTERNATIONAL INC.



 

By _/s/ James A. Lank_______________________

Name: James A. Lank

Title: President



TESCO DRILLING TECHNOLOGY INC.



 

By _/s/ Barry E. Beierbach_____________________

Name: Barry E. Beierbach

Title: President



TESCO DRILLING TECHNOLOGY LIMITED



 

By _/s/ James A. Lank_______________________

Name: James A. Lank

Title: President



TESCO SERVICES INTERNATIONAL INC.



 

By _/s/ James A. Lank_______________________

Name: James A. Lank

Title: President



TESCO GP (US) INC.



 

By _/s/ Anthony Tripodo___________________

Name: Anthony Tripodo

Title: Executive Vice President



TESCO LP (US) INC.



 

By _/s/ Julio M. Quintana__________________

Name: Julio M. Quintana

Title: President



TESCO HOLDING I, LP

By TESCO GP (US) Inc., its general partner



 

By _/s/ Anthony Tripodo___________________

Name: Anthony Tripodo

Title: Executive Vice President



TESCO SERVICES INC.



 

By _/s/ Anthony Tripodo___________________

Name: Anthony Tripodo

Title: Executive Vice President



TESCO GP (CAN) LLC



By TESCO Corporation, its sole member



 

By _/s/ Julio M. Quintana__________________

Name: Julio M. Quintana

Title: President & Chief Executive Officer



 

By _/s/ Anthony Tripodo___________________

Name: Anthony Tripodo

Title: Executive Vice President &

Chief Financial Officer



 

TESCO LP (CAN) LLC



By TESCO Corporation, its sole member



 

By _/s/ Julio M. Quintana__________________

Name: Julio M. Quintana

Title: President & Chief Executive Officer



 

By _/s/ Anthony Tripodo___________________

Name: Anthony Tripodo

Title: Executive Vice President &

Chief Financial Officer



TESCO HOLDING II, LP



By TESCO GP (CAN) LLC, its general partner



 

By _/s/ Julio M. Quintana__________________

Name: Julio M. Quintana

Title: President & Chief Executive Officer



TESCO CORPORATION (US)



 

By _/s/ Anthony Tripodo___________________

Name: Anthony Tripodo

Title: Executive Vice President

